Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-23-2009

In Re: Mark Snyder,
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2684




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"In Re: Mark Snyder, " (2009). 2009 Decisions. Paper 1152.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1152


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-180                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 08-2684
                                  ___________

                        IN RE: MARK SNYDER, Debtor

                               MARK SNYDER,
                                       Appellant

                                        v.

              EDWARD J. QUINLAN; BRANDON R. BLAKE;
          RJB PROPERTIES GROUP, INC.; RICHARD J. BANDEL;
       ARBORS MANAGEMENT, INC.; PAPERNICK & GHEFSKY, P.C.;
                        ROBERT L. MURPHY
                ____________________________________

                 On Appeal from the United States District Court
                     for the Western District of Pennsylvania
                        (W.D. Pa. Civil No. 07-cv-01281)
                 District Judge: Honorable Donetta W. Ambrose
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 May 14, 2009

           Before: McKEE, FISHER and CHAGARES, Circuit Judges.

                              (Filed: June 23, 2009)
                                    _________

                                   OPINION
                                   _________

PER CURIAM
      Mark Snyder, proceeding pro se, appeals an order of the United States District

Court for the Western District of Pennsylvania affirming a United States Bankruptcy

Court order granting Appellees’ motion to dismiss an adversary proceeding, and denying

Snyder’s motion to reconsider an order denying his request to remand the adversary

proceeding to state court. We will summarily affirm the District Court’s order.

      Snyder and his siblings became indebted to Appellee Edward Quinlan pursuant to

the terms of two notes, which were secured by mortgages on motel properties owned by

Snyder and members of his family. In addition, Snyder managed and was the sole

member of Allegheny Remodeling, LLC, which became indebted to Appellee Richard

Bandel. This obligation was secured with a mortgage on an apartment property.

      In 2003, Snyder, his siblings, and Allegheny Remodeling defaulted on the

mortgages, and foreclosure proceedings were initiated in state court on the motel and

apartment properties. Default judgments were entered in favor of Quinlan and Bandel in

the foreclosure proceedings. Shortly before the default judgments were entered, however,

Snyder and his family members began to file bankruptcy petitions. The Bankruptcy Court

granted in rem relief from the automatic stay in two of the Snyder family members’

bankruptcy cases in order to allow Quinlan and Bandel to complete the foreclosure

proceedings. The apartment property was sold in 2004 via Sheriff’s sale to Bandel, who

assigned his bid to RJB Properties Group, Inc. The motel properties were sold via

Sheriff’s sale to Edward and Rose Quinlan in January 2005.



                                            2
       In October 2005, Snyder and Allegheny Remodeling filed a complaint in

Pennsylvania state court against Quinlan, RJB Properties, and Brandon Blake seeking

quiet title to the apartment and motel properties, cancellation of the mortgages and

Sheriff’s deeds, and monetary damages for breach of contract, unjust enrichment, fraud,

conversion, and replevin. Quinlan, Blake, and RJB Properties moved to reopen Snyder’s

bankruptcy case, which had been dismissed, and filed a notice of removal of the state

court action with the Bankruptcy Court.1 The Bankruptcy Court vacated its dismissal of

Snyder’s bankruptcy case, and created an adversary proceeding for the removed state

court action. The Bankruptcy Court also granted Snyder’s motion to amend his

complaint.

       In May 2006, Snyder filed an amended complaint asserting claims for accounting,

replevin, conversion, and violations of the Landlord Tenant Act with respect to the taking

of his personal property at the apartment property, where he had resided.2 At a June 2,

2006, hearing in Bankruptcy Court, Snyder conceded that he owned certain tools and

building materials in the apartment property, but stated that his mother, who was not a

party to the action, owned the other personal property there. Based on Snyder’s

admission, on August 6, 2007, the Bankruptcy Court granted Appellees’ motion to

       1
       Brandon Blake was apparently mistakenly listed as the grantee on the deed for the
apartment property due to a clerical error. Blake was later dismissed as a party.
       2
       Allegheny Remodeling was dismissed as a party for failure to obtain counsel.
Snyder also named additional defendants in his amended complaint who were dismissed
because Snyder did not have the permission of the court to add new parties to his action.

                                             3
dismiss the adversary case and denied Snyder’s request to reconsider an earlier order

denying a remand of the adversary proceeding to state court. Regarding Snyder’s tools

and building materials, the Bankruptcy Court noted that Snyder did not produce evidence

that his personal property was on the property, and that, to the extent that such property

existed, it was without value. Snyder appealed.

       The District Court rejected Snyder’s principal argument that the Bankruptcy Court

lacked subject matter jurisdiction over the adversary proceeding because his bankruptcy

case had been dismissed. The District Court explained that, while the dismissal of a

bankruptcy proceeding normally results in the dismissal of related proceedings,

jurisdiction is premised on the nexus between the bankruptcy case and the related

property. The District Court concluded that reopening was proper and that the requisite

nexus existed given that the Bankruptcy Judge had previously granted in rem relief to the

Appellees as to the properties at issue in Snyder’s state court action. The District Court

also stated that the Bankruptcy Judge wanted to ensure that Snyder recovered his personal

property and that the estate retained its property. The District Court noted that the

Bankruptcy Judge reviewed the mortgage Snyder had signed, which gave rise to the

foreclosure of the apartment property.

       We agree that the Bankruptcy Court properly exercised jurisdiction over the

adversary proceeding. At the June 2, 2006, hearing, the Bankruptcy Judge recognized the

limited bankruptcy purpose of the proceedings before her, noting that Snyder had not



                                              4
filed a Chapter 13 plan and was unable to make plan payments. The Bankruptcy Court,

however, explained that it was the only court that could determine what personalty

belonged to Snyder because that decision would determine what personalty was the

property of the estate, a core matter in the bankruptcy.

       We also agree with the District Court that, to the extent Snyder challenges the

Bankruptcy Court’s factual findings regarding the items he sought to replevy from the

apartment property, he did not show that those findings were clearly erroneous. The

record reflects Snyder’s admission that the personalty on the property, other than certain

tools and materials, belonged to his mother. Finally, we disagree with Snyder’s

contention in District Court that the Bankruptcy Court erred in dismissing his Landlord

Tenant Act claims. The Bankruptcy Court construed Snyder’s First Amended Complaint

as seeking replevin of personal property for violations of the Act, and correctly dismissed

his claim based on his concession regarding the ownership of the property.

       Because this appeal does not raise a substantial question, we will summary affirm

the District Court’s order.




                                              5